In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00358-CV

RONNIE BOREN, Appellant                     §   On Appeal from the 30th District Court

                                            §   of Wichita County (188,276-A)

V.                                          §   October 29, 2020

NEWPORT OPERATING, LLC, Appellee            §   Memorandum Opinion by Justice Womack

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the part of the judgment

awarding Newport Operating, LLC its attorney’s fees is reversed and judgment is

rendered that Newport Operating, LLC take nothing on its claim for attorney’s fees.

      It is further ordered that appellant Newport Operating, LLC shall bear the

costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Dana Womack
   Justice Dana Womack